I am sorry that I do not agree with reasoning or result of the Circuit order which it is proposed to affirm.
It was found, upon substantial evidence that the defendant (respondent), a foreign corporation: "undoubtedly has an office and an agent for transaction of corporate business in Florence County * * *." And: "It also appears that it is engaged in business in Darlington County * * *, but its business (there) is serviced through the Florence branch." These findings of fact were not excepted to and, therefore, constitute the facts for consideration on this appeal.
It is undisputed that the employee, Harrington, by whose transactions the Darlington business was done lived there. So, I think, defendant may be sued in the Courts of Darlington County. Harrington's acts were Chase's acts. Qui facitper alium facit per se. See on this point the authorities cited below.
Googe v. Speaks, 194 S.C. 206, 9 S.E., 2d 439, is I think, inapplicable because in that case it was found that Speaks was an independent contractor with respect to his employees and to that extent not an agent of the oil company, here it is unqualified admitted that Chase is the agent of respondent. On that subject, not now under review, light is found in the opinion of the present Chief Justice in the case of Tate v. Claussen-Lawrence Co. et al., 168 S.C. 481,167 S.E., 826.
The latter decision was cited with approval by the United States Circuit Court of Appeals for this, the Fourth Circuit, in its opinion in Gulf Refining Company v. Brown,93 F.2d 870, 873, 116 A.L.R., 449, along with many others to the same effect, which the Court stated are "the decided weight of authority." The report of the case in A.L.R., is *Page 19 
followed by an annotation beginning at page 457 in which numerous other similar cases are stated and reviewed.
I think the order appealed from should be reversed.
CIRCUIT JUDGE PHILIP H. STOLL, ACTING ASSOCIATE JUSTICE, concurs.